 WOODRICH INDUSTRIES. INC.Woodrich Industries, Inc. and International Ladies'Garment Workers' Union, AFL-CIO. Case 10-CA- 13257October 12, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBLERS JENKINSAND MURPHYOn July 23, 1979, Administrative Law Judge DavidL. Evans issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief and Respondent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge exceptas modified here, and to adopt his recommended Or-der. Although we agree with the Administrative LawJudge's conclusion that Respondent did not violateSection 8(a)(5) of the Act by refusing to bargain withthe Union, we find, on the totality of the circum-stances, that Respondent is not a legal successor toMurcel Manufacturing Corp., herein called Murcel,because the changes effectuated by Respondent con-stitute a substantial and material change in the em-ploying industry.In determining whether there is sufficient continu-ity of the employing industry to warrant a finding ofsuccessorship, the Board looks to several factors, in-cluding whether there is substantial continuity in op-erations, location, work force, working conditions, su-pervision, machinery, equipment, methods ofproduction, product, and services.2Here, the prede-cessor, Murcel, a New York corporation,3was in op-eration until sometime in July 1975, when the plantwas shut down. There was then a 3-week hiatus be-fore Respondent began operations. Whereas Murcelmanufactured uniforms consisting only of standarizeddresses or pants suits for sale to retail stores, Respon-dent, a Georgia corporation,4is a contractor that sewsgarments for various manufacturers in the fashion in-' See John Wiley & Sons, Inc. v. Livingston. 376 U.S. 543. 551 (1964):Lincoln Private Police, Inc. as successor to Industrial Securitn Guards. Inc.,189 NLRB 717. 719-720 (1971).2 Georgetown Stainless Mfg. Corp.. 198 NLRB 234. 236 (1972).3 Murcel was a subsidiary of W. Kotkes & Sons. Inc.. which owned severalother plants.' Respondent had never done any business with Murcel.dustry.' Moreover, according to the testimony of Re-spondent's Vice President Frank DiBartolo,6as a con-tractor, Respondent, unlike Murcel, never sells itsgarments to retail stores or any other operation. Nordoes Respondent. contrary to Murcel, design ormanufacture its own goods or buy its materials.Rather, the garments made by Respondent are de-signed by the contracting party with materials fur-nished by the contracting party. Unlike the standard-ized dresses manufactured by Murcel, Respondentmakes a variety of styles.7There are also differences in the jobs and workingconditions under Respondent. The work of Murcelemployees was apparently routinized. Because Mur-cel manufactured essentially one product-uni-forms sewing operators performed chiefly one op-eration. Respondent's sewing operators, however,perform several different operations. As FrankDiBartolo explained, unlike a uniform business suchas Murcel in which a sewing operator would staysometimes for months on one operation. such as set-ting a pocket or setting a collar, in a fashion business,such as Respondent's, sewing operators perform sev-eral jobs day to day.There are also differences in the materials and fab-rics used by Respondent. In making uniforms, Murcelused only one grade of material consisting of a staplecloth made of cotton or nylon. Respondent, however,employs several grades and types of materials, includ-ing cotton, polyester, cotton blend, nylon, single anddouble knit, printed cloth, and a georgette. Further,Respondent's use of these various materials has ne-cessitated different equipment. Respondent added sixcutting tables8and three new spreading machines thatcan spread double knits, single knits, and varioustypes of cloth. Because the different types of fabricsused produce dust, Respondent installed a compres-sor to absorb the dust from the air.It is also apparent that other considerable changeswere made in the machinery, equipment, and meth-ods of production used by Respondent at a cost ofover $32,000. In explaining the differences from theuniform manufacturing operation of Murcel, FrankDiBartolo stated that Respondent was unable to useat least one-half of Murcel's equipment. Some of thisequipment consisted of heavy duty and fancy stitchmachines that are unsuitable for Respondent's opera-' According to the testimony of employee Anna Loutrell Futch, contractwork was ver) rare under Murcel's operation.* Frank DiBartolo's testimony regarding the differences between the op-erations of Murcel and Respondent is essentially supported by the testimonyof emplosees Betty Blocker and Anna Loutrell Futch. both of whom workedfor Murcel as well as for RespondentWhereas the chief' product manufactured bh Murcel was uniforms, Re-spondent has never made uniforms.I According to Frank DiBartolo, there presiously was only one cuttingmachine which Respondent was unable to use246 NLRB No. 1443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion. Respondent therefore stored this unusableequipment in a warehouse it rented in Glenville.? Re-spondent also purchased new equipment. In additionto the cutting and spreading machines mentionedabove, Respondent added sewing machines. single-needle machines, tacking machines, pressing equip-ment, and racks for hanging the garments. Afterbeing hung on a plastic or metal hanger in a polybag.Respondent's garments are then shipped out on hang-ers by truck. At Murcel, the uniforms were placed inplastic bags by a bagging machine and then placed incardboard boxes for shipment.Finally, it is apparent that, of Respondent's eightsupervisors only one, Mattie Todd, was a supervisorat Murcel.mIt must be recognized, therefore, that Re-spondent's supervisory hierarchy bears little resem-blance to that formerly existing at Murcel.Based on the foregoing factors, we conclude that.on balance, the nature and character of the employ-ing industry has been sufficiently altered so that Re-spondent is not a successor to Murcel." Accordingly,we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the co:nplaint be, and it hereby is, dismissedin its entirety.9 Because of the cost involved, Respondent, at the time of the hearing. wasapparently planning on bringing this equipment back to the main plant forstorage in the boiler room.IO This is evident from the testimony of both Anna .Futch and FrankDiBartolo. Respondent's other supervisors are Loretta Manor. RachaelCammack, Ann Lou Morns. Jenny Stevens, Kathy Carter, Odessa Martin.and Peter Trione, plant manager.1The Administrative Law Judge found it unnecessary to decide whetherthe changes effectuated by Respondent constitute a "substantial and mate-nal change in the employing industry." Rather, the Administrative L.awJudge based his recommendation that the complaint be dismissed upon hisfinding that the Union did not represent a majority of Respondent's employ-ees when it requested recognition on September 12, 1977, the date termedcritical by the Administrative Law Judge. Even assuming, however, that, forpurposes of determining successorship here, the critical date should be on orabout the week of August 28, 1975. when Respondent reached a full comple-ment of employees and when the Union may have represented a slim major-ity of these employees, we would still find, on balance, that this factor isoutweighed by the changes in the supervisory hierarchy, business operations.equipment, methods of production, main product, and working conditionseffectuated by Respondent. Also significant in this regard is the 3-week hi-atus between the shutdown of the Murcel plant and Respondent's com-mencement of operations.DECISIONSIAIEMENr OF IHE CASt,DAVID L. EVANS, Administrative Law Judge: This casewas heard before me on March 12, 1979, in Claxton. Geor-gia. The charge was filed by International Ladies' GarmentWorkers' Union, herein called the Union. on November 18,1977. The complaint alleges that Respondent, as a succes-sor to Murcel Manufacturing C'orporation, has violatedSection 8(a)(5) of the National L.abor Relations Act, asamended, by refusing to bargain with the Union. On Au-gust 25, 1977. in Murcel Mainfa/icturing (Corp.. 231 NLRB623 (1977). the Board found that the Union had repre-sented a majority of Murcel's production and maintenanceemployees at its Glenville. Georgia. plant since February12. 1973. and in that Decision the Board ordered Murcel tobargain with the Union. The complaint alleges that on orabout July 4. 1975, Respondent purchased the business as-sets of Murcel and since that date has operated the businessfrom the same building. engaged in substantially the samebusiness, using substantially the same machinery. employ-ing substantially the same supervisors and a majority of theemployees previously employed by Murcel. The complaintconcludes that Respondent is, therefore, a successor toMurcel and that because the Union requested bargainingon September 12, 1977, and Respondent has refused to bar-gain with the Union since November 1, 1977. Respondenthas violated Section 8(a)(5) of the Act. Respondent admitsthat it has refused to bargain with the Union, but it deniesthat it has a legal obligation to do so. More specifically,Respondent denies that it is a "successor" as that term isused in the case law because it is not engaged in substan-tially the same business as Murcel, does not use substan-tially the same machinery, has not employed substantiallythe same supervisors, and did not employ a majority ofMurcel's employees at the time it reached its full comple-ment of employees or thereafter. Finally. Respondent con-tends that, because of certain exchanges in stock ownershipof Respondent, it is not actually an immediate successor ofMurcel, but a remote successor who had no knowledge of;and therefore no duty to remedy the unfair labor practicesof, Murcel.Pursuant to notice, a hearing was held before me with theGeneral Counsel and Respondent represented. Each wasafforded full opportunity to be heard, to introduce relevantevidence. and to present oral argument. Both the GeneralCounsel and Respondent have filed briefs which have beencarefully considered.Upon the entire record in the case, including my observa-tion of the witnesses. I make the following:FININ(;S ()I FA II. lie BUSINESS OF RESPONDI)ENRespondent is a Georgia corporation with an office andplace of business located at Glenville. Georgia, where it isengaged in the manufacture and sale of women's apparel.During the year preceding the issuance of the complaintherein, Respondent sold and shipped finished products val-ued in excess of $50.000 directly to customers located out-side the State of Georgia. Accordingly. I find that Respon-dent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.44 W('OODRI('H INI)USTRIES. IN('II. 11il- t.ABOR ()RGA"41/AlION IN I()l 1-1)The Union is a labor organization within the meaning of'Section 2(5) of the Act.Ill. lilt AI t(;EI) N I: AIR AI )R PRA II( sA. fairlAlOn April 12. 1973. an election was conducted amongMurcel's Glenville Georgia, production and maintenanceemployees. The Union failed to secure a majority in thatelection, but it filed objections to the election and unfairlabor practice charges against Murcel. On April 18. 1974.Administrative l.aw Judge Ramey Donovan issued his De-cision finding that because of numerous unfair labor prac-tices Murcel the election should be set aside. He furtherfound that on February 2, 1973, the Union had securedmajority status by virtue of authorization cards signed by amajority of the employees in Murcel's production andmaintenance unit which he found to consist of 148 employ-ees on that date. Because of the unfair labor practices byMurcel, and pursuant to the authority of ,N.L.R.B. .G.svcelPacking Co.. Inc., 395 U.S. 575 (1969)., Administrative LawJudge Donovan recommended that Murcel be required tobargain with the Union. On August 25. 1977, the Boardadopted this recommended Order in its Decision in MurcfelManufacturing Corp., supra.While the Murcel case was pending before the Board, theCompany changed hands.Murcel's authority to transact business in Georgia wasrevoked on June 10, 1974. One Marvin Wood was then anemployee of W. Kotkes & Sons, Inc., which owned Murceland several other clothing factories. Wood was commis-sioned by Kotkes to find a buyer for Murcel. Although theauthority to transact business had been revoked. Murcelcontinued to operate at the subject plant until sometime inJuly 1975. During that month Wood and Richard Russopurchased all of Murcel's stock from Kotkes. Wood becameowner of 20 percent of the stock, and Russo 80 percent. andthe corporation formed was named Woodrich Industries,Inc. The plant was shut down for 3 weeks, and its first weekof operations as Woodrich was that of August 7. 1975. butit was not until October 12, 1977. that the Union requestedWoodrich to bargain with it as the legal successor to Mur-cel.The General Counsel here charges Respondent with aduty to bargain with the Union as the successor of Murcel.To determine "successorship" as the term is used at law, theBoard and the courts look to see if there has been a changein the employing industry. To tell if a phenomenon consti-tutes a change, one logically needs to know how things ex-isted before the event in question. However, the GeneralCounsel made no attempt to secure testimony or criticalrecords from Murcel (if it still exists) or Kotkes (which doesexist), and I refused to allow him to attempt to fill the lacu-nae in his case with verbal recitations from the palpablydeficient memories of two employee witnesses. Thereforethere is in evidence only one of Murcel's records whichwould permit comparisons of its employee complement tothat of Woodrich.Over Respondent's objection I received in evidence acomputer printout which listed all hourly paid personnelemployed by Murcel at the plant involved during the weekof' Murcel's operation. There are several weaknesses in thedocument standing alone. In the first place it lists 56 per-sons as hourly paid, but it does not reflect whether this wasa greater or lesser number than the usual complement ofemployees and supervisors employed by Murcel betweenFebruary 12. 1973, and July 1975. During the last week ofits operation Murcel may have been employing only theemployees necessary to wind down the remaining ordersand therefore the persons listed may have only been a frag-ment of the usual complement of the employees of Murceland the percentage of former Mlurcel employees employedby Respondent may have actually been much larger thanproved. On the other hand Murcel may have employedmany one-time-only employees to meet some deadline forclosing up shop. In this event the persons listed on the finalMurcel payroll would not have been regularly employedand, in determining whether a majority of Respondent'semployees were formerly employed by Murcel, would notbe counted. Seven employees listed worked less than 10hours during that week, and an additional eight worked lessthan 20 hours. Whether these persons regularly workedthese few hours, whether they were hired only for these fewhours during the last week, or whether they were simplyterminated earlier in the week than the remaining employ-ees cannot be made out by this exhibit. Finally., the docu-ment, except for handwritten notations which were ex-cluded from the offer, does not identify any classification ofany employee or the identity of any supervisor.Therefore, while the computer printout of Murcel's lastpayroll was properly identified as a business record (havingbeen previously submitted as such to the regional office bycounsel) and relevant, the weight which can be assigned toit is reduced by these factors.The exhibits list 56 individuals as hourly paid personnel.At least three of these were supervisors according to thetestimony of the General Counsel's own witnesses: OthedisCoward, Margarte Joseph and Mattie Lou Todd. Thereforeonly 53, at maximum. may be considered to have beenstatutory employees. and for the purposes of discussion, Ishall assume that all 53 hourly paid individuals listed on theprintout were regularly employed production and mainte-nance employees of Murcel.The plant was closed for 3 weeks. The first week of op-eration by Respondent was that ending August 7, 1975.During that week, according to an exhibit placed in evi-dence by the General Counsel. Respondent employed a to-tal of 59 employees, 40'of whom were listed on Murcel'slast payroll. It is undisputed that none of the former Murcelemployees involved in this initial hiring were required byRespondent to fill out applications.In the week of August 28. Respondent reached its fullproduction complement of 95 employees. Of these. 43 werelisted on Murcel's last payroll, and an additional 10 wereincluJed on the list submitted to the regional office onI From an attachment to his brief. it appears that the General Counselsuould additionally include In this figure illie Mae Causey and Odessa Mar-tin. I disagree: Cause) is not listed on the prilntoutl nd Martin. according toher own testimony on behalf of the General (Counel, had been ia supervisorwith Murcel45 DECISIONS OF NATIONAL IABOR RELATIONS BOARD[March 29. 1973, by Murcel in compliance with an order of'the Regional Director pursuant to Excelsior Underwear Inc.and Saluda Knitting Inc., 156 NLRB 1236 (1966): ..R. B.v. Wyman-Gordon Co., 394 U.S. 759 (1969), herein calledthe Excelsior list. General Counsel would include all em-ployees on the Excelsior list as well as these on Murcel's lastpayroll in figuring whether a majority of' the employeeshired by Respondent were previously employed by Murcel.and therefore presumably represented by the Union. Obvi-ously, if this position is sustained, the Union had a slightmajority at the time Woodrich reached its full complement.as well as a clear majority during the initial week of opera-tion. However, in view of my ultimate conclusion herein, Ineed not decide the validity of this position.Frank DiBartolo was vice president of Woodrich at thetime of the hearing, and his brother Salvitore was president.Frank DiBartolo testified that in early 1976 Wood ap-proached him and his brother Salvitore and attempted toconvince them that they should purchase Russo's 80 per-cent ownership of Woodrich. The DiBartoloes instructedWood to negotiate the purchase without disclosing theiridentity because they believed that would cause Russo toraise his price. Wood did as he was told and on May 4,1976, the DiBartoloes became owners of Russo's shares.' Innegotiating this transaction, Wood concealed the existenceof the potential bargaining order against Murcel (its succes-sors and assigns) from the DiBartoloes in addition to con-cealing the identity of the DiBartoloes from Russo.Frank DiBartolo testified that he and his brother dis-trusted Wood's ethics, but he did not say why. At any rate,because of this distrust and other factors the DiBartoloesbought Wood in December 1976. Wood did not mentionthe Murcel case then either. The first time any official ofRespondent heard of the case was in 1977, apparently uponreceipt of the Union's September 12 demand for bargain-ing. Frank DiBartolo testified that thereafter, at Christmas1977, Wood visited him. Among the topics brought up wasthe Union's demand to bargain and the subject changed.Russo then, for the first time, acknowledged the existence ofa potential labor dispute but told DiBartolo not to worryabout it. DiBartolo did not state what he responded toWood.1On September 12, 1977, the date the Union requestedRespondent to bargain, Respondent employed 172 employ-ees, 24 of whom worked for Murcel during its last week andan additional 17 of whom appeared on the 1973 MurcelExcelsior list.According to Frank Bartolo, there are a number of differ-ences in the operations of Murcel and Respondent whichmay be summarized as follows: When the employeesworked for Murcel, they manufactured nurses uniformsconsisting only of standardized dresses or pants suits madeof one grade of material. At Woodrich they have manuf'ac-tured a multiplicity of styles for the five or six seasons of thefashion year using a variety of fabrics. The work of Murcel2 Respondent placed in evidence its listing of production and maintenanceemployees as of May 6. 1976. There are some 172 employees listed of whom44 were also listed on Murcel's last payroll and an additional 16 appeared onthe 1973 Excelsior list.) Wood did not testify. This paragraph is a summary of Frank DiBartolo'sunrebutt-d testimony on the point which I credit.employees was routinized: at Woodrich they are required toperform a number of different types of sewing functions.Murcel purchased its own cloth, manufactured the uni-forms, and sold directly to retailers. Woodrich is a contrac-tor: it accepts fabric owned by other manufacturers, sews itto design, and ships it back to the manufacturer who mar-kets the clothing to retailers.B. C(onclusions.Following the decision of the Supreme Court in N. L. R. B.v. Burns Iniernational Security Services, Inc., 406 U.S. 272(1972), there have been a large number of cases definingjust what is a "successor" and the nature of the obligationsattendant to a finding of successorship. As summarized bythe Board in Mondovi Foods C(orporation, 235 NLRB 1080,1082 (1978):When all or part of a business is sold, certain legalobligations of the seller devolve upon the purchaser.Where there is substantial continuity in the identity ofthe employing enterprise, one such obligation will bethat of the employer to recognize and bargain with aunion which represents the former owner's employees.However, if in the course of the transfer there havebeen substantial and material changes in the employ-ing enterprise, the new employer will not be found tohave succeeded to the bargaining obligation of the for-mer employer.4In cases involving the successorship issue, theBoard's key consideration is "whether it may reason-ably be assumed that, as a result of transitionalchanges, the employees' desires concerning unioniza-tion [have] likely' changed."5The Board considers avariety of factors in determining whether the new em-ployer has succeeded to the former employer's bar-gaining obligation. Certainly a prime factor is whetherthe purchaser has hired a sufficient number of formeremployees of the seller to constitute a majority of theemployee complement of the appropriate unit.64 Lincoln Priuate Police, Inc., 189 NLRB 717 (1971).5Ranch- Watv. Inc., 183 NI.RB 1168, 1169 (1970)6 See N.L.R.B. v. Burns, supra, Hovard Johnson Co.. Inc. v. Detroittlocal Joint Erecutive Board, Hotel & Restaurant Enployvees & Bartend-ers International Union, AFL.-CIO, 417 U.S. 249(1974): Spruce Up (or-poration, 209 NLRB 194 (1974)As further stated in Pre-Engineered Building Products, Inc.,228 NLRB 841, fn. 1 (1977), citing The Daneker ClockCompanrv, Inc., 211 NLRB 719, 721 (1974), enf'd. 516 F.2d315 (4th Cir. 1975) and C. G. Conn, Ltd., 197 NLRB 442(1972), in determining whether a purchaser required as a"successor" to recognize a union: ". ..it is well establishedthat the critical date for determining the union's majoritystatus is the date on which the request for bargaining isreceived by the employer."With this plainly stated rule of law established, I neednot decide on whether a bargaining order could have beenpredicated on a majority which is presumed from the scantrecords and testimony received herein had there been a re-quest to bargain at the time Respondent was formed andbegan operations (August 7, 1975), at the time Respondentreached its full complement (August 28, 1975), or at thetime the DiBartoloes bought out Russo (May 4, 1976). Nor46 WOODRICH INDUSTRIES, INC'.need I decide whether the changes effectuated by Woodrichconstitute a "substantial and material change in the em-ploying industry" as that phrase is used in the cases cited.Nor need I determine the effect, if any, of the December1976 stock transaction or the significance of Respondent'signorance of Murcel's violations.While the 4-year lapse in issuing the Decision in MurcelManufacturing Corp.. was unfortunate, it was certainly nofault of Respondent herein. Nor did this lapse of time ex-cuse the Charging Party from the exercise of due diligence:nothing prevented it from demanding recognition from Re-spondent when, according to the General Counsel's theory,it still possessed a presumptive majority. By the time theUnion demanded recognition it represented only 26 percentof the employees of Respondent, indulging in all of the as-sumptions and presumptions invoked by the General Coun-sel. Since the Union did not, in fact, represent a majority ofRespondent's employees at the time it requested recogni-tion, there was no duty on the part of Respondent to honorthat request, and its refusal to do so did not violate Section8(aX5) of the Act.Accordingly, I shall recommend that the complaint bedismissed in its entirety.( )N('o LUSONS OF LAw1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. he Union is a labor organization within the meaningof Section 25) of the Act.3. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER4The complaint is dismissed in its entirety.4 In the event no exceptions are filed as provided In Sec. 102.48 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted b the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.47